Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2021 has been approved. 


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach each and every claim limitation. In particular, no prior art could be found to teach the claimed approach to providing dynamic execution for multiple client devices by taking into account the classification of each client device, determining a portion of the plurality of computations to be executed by each client device based on the classification, having a server compute the remainder portions, and having each client device aggregate their yielded computation with that of the server’s. 
The claimed invention receives a service request from a first client device, out of a plurality of devices. The first client device is determined to be of a first classification. The invention then determines a portion of the plurality of computations to be executed by the first client device based on its determined classification, the remainder of the plurality of computations to be executed by the server. The determined portion of the plurality of computations is sent to the first client device for execution while the remainder of the plurality of computations is sent to the server for execution. The server’s results are then sent to the first client device where the first client device aggregates the results yielded from itself along with those received from the server and presents its aggregated results to the first . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456